DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are in claim 35:
 “means for extracting…”, “means for replacing…”, “means for forwarding…”, “means for determining…”, “means for preparing…”. A review of the specification shows corresponding structure ( Fig 6, [0035]-[0037]).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 30-31, 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Claims 1 and 35, Support of language “a multi-packet message” is not found in Applicant’s original disclosure.
In claims, 1, 31, and 35, the claims recites the controller… determine whether there is one or more updates from the plurality of nodes in the ring network.  The relevant support portion is not found in Applicant’s original disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1, line 12, “forward the message….”. It isn’t clear if “the message” refers to “a message” in line 6, or “a multi-packet message…” in line 3.
The rest of dependent claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on the same reasons, by virtue of their dependencies of independent claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 21-22, 25,  29-30, 33, 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9, 16 of U.S. Patent No. 10624707. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 21 of the instant application is anticipated by the claim 1 of the patent.
Claim 22 of the instant application is anticipated by the claim 6 of the patent.
Claim 25 of the instant application is anticipated by the claim 7 of the patent.
Claims 29 and 30 of the instant application is anticipated by the claim 9 of the patent.
Claim 33 of the instant application is anticipated by the claim 6 of the patent.
Claims 35 and 36 of the instant application is anticipated by the claim 16 of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 21, 24-25, 28-32, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Druke (US 20070150631 A1) in view of Chini ( US 20140362865 A1).
Regarding claim 1, Druke discloses:
A robotic surgical system ([0004], robot-assisted surgical systems) comprising: 
a robotic arm comprising a plurality of nodes arranged in a network ( [0004], [0045]-[0046], robotic arm with communication, with multiple nodes/devices); and 
a controller configured to communicate with the plurality of nodes using a multi-packet  message comprising a plurality of fix-sized packets ( [0065]-[0066], a master node (controller) can assign node IDs to each node in a robot-assisted surgical system, and include the node IDs in the destination field of a message to be broadcast to multiple nodes, Fig 2, Fig 7, [0039], [0058], e.g a fixed-length message 200, would also be transmitted from a node to another node), 
wherein during a communication cycle, the controller is configured to send a message to the network ([0041], [0045], [0059]-[0060], a message e.g command message sending to a node), 
wherein after a last node in the ring network forwards the message to the controller, the controller is configured to: 
determine whether there is one or more updates from the plurality of nodes in the  network; and prepare a new message for a next communication cycle ( [0045], [0068]-[0069], a message would be communicated to any node for system updating, a feedback/response to commands).
Druke does not explicitly disclose:
the network is a ring network; each node in the ring network associated with a packet at a specific position in the message; each node in the ring network is configured to: extract the associated packet at the specific position to determine whether the packet includes a command from the controller; replace the packet at the specific position when the node has an update for the controller; and forward the message to the next node in the ring network; 
However, the teaching of the network is a ring network; each node in the ring network associated with a packet at a specific position in the message; each node in the ring network is configured to: extract the associated packet at the specific position to determine whether the packet includes a command from the controller; replace the packet at the specific position when the node has an update for the controller; and forward the message to the next node in the ring network is well known in the art as evidenced by Chini.
Chini discloses:
the network is a ring network ( Fig 2B, [0016], [0023], a ring network topology); each node in the ring network associated with a packet at a specific position in the message ( Fig 3, [0025]-[0027], a multi-node multiplexed packet format, each data segment 331 associated with each multiplexer node 220 etc); 
each node in the ring network is configured to: 
extract the associated packet at the specific position to determine whether the packet includes a command from the controller ( [0029], [0032], Multiplexer node 2201 is configured to extract the relevant packet data segments (e.g., packet data segments 3311) from received downlink packet); 
replace the packet at the specific position when the node has an update for the controller ([0030], [0039], multiplexer node 2201 is configured to extract data and insert data from the same locations in the downlink packet, data is read and replaced going through each of the multiplexer nodes); and 
forward the message to the next node in the ring network ([0026],  [0039], [0045], data packets circulating in the ring provide for each multiplexer node, multiplexing process continues as packet data segments that are associated with the plurality of multiplexer nodes 2201-220n continue to be multiplexed into the packet in round robin fashion ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chini as mentioned above as a modification to Druke, such that the combination would allow to apply a ring network topology, in order to process a multi-node multiplexed packet for each multiplexer node from the plurality of multiplexer nodes in round robin fashion.
Regarding claim 21, Druke as modified by Chini discloses all the features with respect to parent claim 1 as outlined above.
wherein the command is a synchronous command associated with a requirement that the synchronous command be processed upon receipt or within a predetermined time ( Druke, [0039], [0041], a synchronization command field, an acknowledgement field that indicates whether the last packet received by the node).
Regarding claim 24, Druke as modified by Chini discloses all the features with respect to parent claim 1 as outlined above.
wherein the command is an asynchronous command not associated with any temporal requirement for processing the asynchronous command ( Druke,  [0045], [0059]-[0060],  Asynchronous system messages, low-priority message, a response message ).
Regarding claim 25, Druke as modified by Chini discloses all the features with respect to parent claim 24 as outlined above.
wherein the asynchronous command includes a request for information from the node ( Druke,  [0024], [0045], [0059], acknowledgement packet, response bit).
Regarding claim 28, Druke as modified by Chini discloses all the features with respect to parent claim 1 as outlined above.
wherein the update for the controller is in response to a command from a previous communication cycle ( Druke, [0045], feedback on the arm's response to the commands).
Regarding claim 29, Druke as modified by Chini discloses all the features with respect to parent claim 1 as outlined above.
wherein the controller is configured to generate, during communication cycle N between the controller and the plurality of nodes, a synchronous command based on a response received by the controller in communication cycle N-1 to a synchronous command sent by the controller in communication cycle N-2 ( Druke, [0039], synchronization byte can periodically be added to a packet to compensate for clock drift between nodes, an acknowledgement field that indicates whether the last packet received by the node transmitting packet was received correctly).

Claims 30-31, 32, 34  are the method claims corresponding to system claims 1, 21, 24 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1, 21, 24  respectively, above.

Claims 35-36 are the system claims corresponding to system claims 1, 21 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1, 21 respectively, above.

3.	Claims 22-23, 26, 33, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Druke (US 20070150631 A1) in view of Chini ( US 20140362865 A1) and Itkowitz (US 20100234857 A1).
Regarding claims 22-23, 33, Druke as modified by Chini discloses all the features with respect to parent claims 21 and 32 as outlined above.
Druke as modified by Chini does not explicitly disclose:
wherein the synchronous command includes a motor command, wherein the motor command includes a specified torque or a specified position. 
However, the teaching of wherein the synchronous command includes a motor command, wherein the motor command includes a specified torque or a specified position is well known in the art as evidenced by Itkowitz.
Itkowitz discloses:
wherein the synchronous command includes a motor command ( [0174], [0200], motor commands with arm ), 
wherein the motor command includes a specified torque or a specified position ( Fig 17, [0173]-[0174], torques determined, to cause the joints on the endoscope arm, motor commands).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Itkowitz as mentioned above as a modification to Druke (modified by Chini), such that the combination would allow to use motor device with arm, in order to apply motor command, and make arm to vary its position so as to enable the surgical site to be viewed from different positions and angular orientations.
Regarding claims 26, 37, Druke as modified by Chini discloses all the features with respect to parent claims 25 and 35 as outlined above.
Druke as modified by Chini does not explicitly disclose:
wherein the request for information from the node requests identification of a surgical tool, calibration information for the surgical tool or at least one kinematic parameter of the surgical tool.
However, the teaching of wherein the request for information from the node requests identification of a surgical tool, calibration information for the surgical tool or at least one kinematic parameter of the surgical tool is well known in the art as evidenced by Itkowitz.
Itkowitz discloses:
wherein the request for information from the node requests identification of a surgical tool, calibration information for the surgical tool or at least one kinematic parameter of the surgical tool ( [0061], [0085], surgical tools controlled, [0109], [0129], kinematics algorithm is preferably provided, calibration information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Itkowitz as mentioned above as a modification to Druke (modified by Chini), such that the combination would allow to apply calibration and/or assembly information, in order to identify the location and/or orientation of the master input device).
3.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Druke (US 20070150631 A1) in view of Chini ( US 20140362865 A1) and Thomas ( US 20170227244 A1).
Regarding claim 27, Druke as modified by Chini discloses all the features with respect to parent claim 25 as outlined above.
Druke as modified by Chini does not explicitly disclose:
wherein the request for information from the node requests a measurement of temperature or a voltage of the node.
However, the teaching of wherein the request for information from the node requests a measurement of temperature or a voltage of the node is well known in the art as evidenced by Thomas.
Thomas discloses:
wherein the request for information from the node requests a measurement of temperature or a voltage of the node ( Fig 2, [0024], device 202 with A temperature sensor 232D for temperature readings, other types of sensors 232F may include voltage or frequency measurement modules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thomas as mentioned above as a modification to Druke (modified by Cline), such that the combination would allow to use temperature sensor or voltage sensor, in order to enhance measurement derived from one or more environments surrounding or near the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/               Examiner, Art Unit 2461